PRESS RELEASE Exhibit 99 GE Reports 3Q’12 Operating EPS $0.36 Industrial Segment Revenues $24.8B, +6%, Organic Growth +8%, +10% YTD Operating margins expand 70bps over 3Q‘11 GE Capital paid $5.4B dividend YTD, CFOA of $10.7B YTD, +63% 3Q 2012 Highlights · Tenth consecutive quarter of strong operating earnings growth ü 3Q Operating EPS of $0.36, up 50% (up 13% excluding effects of 3Q’11 preferred stock redemption) ü 3Q Continuing EPS of $0.33, up 43% · 3Q orders up 4% ex. Wind & ex. foreign exchange (FX) · Total Revenues of $36.3 billion, up 3%, up 6% ex. FX ü FX negatively impacted revenues by $1.1 billion · Executing on our growth strategy ü Industrial segment organic revenues up 8%, up 10% YTD ü All Industrial segments delivered earnings growth · Margins up 70bps over prior year period, increases in all 5 Industrial segments ü Simplification delivering sustainable cost reduction ü Expect corporate costs down to ~$2.8 billion for total year · GE Capital earned $1.7 billion, up 11%; GECC Tier 1 common ratio 10.2% ü GE Capital 3Q ending ENI balance $425 billion, ahead of plan · $8.4 billion returned to shareholders YTD including $3 billion buyback · No change in company outlook; on track to deliver on double-digit earnings growth in 2012 FAIRFIELD, Conn. – October 19, 2012 – GE [NYSE: GE] announced today third-quarter 2012 Operating Earnings of $3.8 billion, or $0.36 per share, up 10% and 50% respectively from the third quarter of 2011.Excluding the effects of the third-quarter 2011 preferred stock redemption, operating earnings per share rose 13%.GAAP earnings from continuing operations were $3.5 billion, or $0.33 per share (up 43%).Revenues were $36.3 billion for the quarter, up 3%, and up 6% excluding FX.Industrial segment revenues grew by 6%, with organic growth of 8%.The strength of GE’s Industrial portfolio was evident.All Industrial segments had positive earnings growth for the first time since the third quarter of 2005; Energy Infrastructure, Transportation and Home & Business Solutions had double-digit earnings growth.The company is performing well and is on track to deliver double-digit earnings growth in 2012 for both Industrial and GE Capital segments. “The overall environment remains challenging, but GE continues to execute on our growth strategy,” said GE Chairman and CEO Jeff Immelt.“GE’s Industrial segments delivered another quarter of strong organic revenue growth, and we ended the quarter with a robust backlog.As expected, our margins increased 70bps over the prior year period, with margin expansion in all five Industrial segments.” Infrastructure orders were $21.5 billion, down 5% primarily driven by a decrease in orders for wind turbines. Orders were up 4% excluding the effects of Wind and FX.Year-to-date orders were up 4%, with four out of five Infrastructure businesses showing growth.Pricing on orders was up 0.1% in total for the quarter.During the quarter, GE announced an order to supply 110 Evolution™ Series locomotive kits to Kazakhstan Temir Zholy (KTZ).GE also announced nearly $1.2 billion in commitments for its new FlexEfficiency™ 60 power generation technology for projects in the United States, Saudi Arabia and Japan.GE also signed the world's largest subsea wellhead production contract with Petrobras, worth nearly $1.1 billion. Total revenues for the quarter were $36.3 billion, up 3%.GE’s third-quarter Industrial segment revenues were $24.8 billion, up 6%.Industrial segment organic revenues were up 8% for the quarter and 10% year-to-date.Industrial segment growth market revenues were up 9%, excluding FX, driven by double-digit growth in China, Latin America, and Africa.GE expectsseven of nine growth regions to have double-digit orders growth in 2012. Industrial segment profit was up 11% to $3.6 billion and segment operating profits were strong in Energy Infrastructure and Transportation, up 13% and 35% respectively.Cash generated from GE operating activities was up 63% at $10.7 billion.GE ended the quarter with $85 billion of consolidated cash and cash equivalents. GE Capital remains on target to become a smaller, more focused financial services business with solid earnings. GE Capital earnings grew by 11% in the quarter and ENI was $425 billion at quarter end, ahead of plan.GE Capital Corporation (GECC) returned a $2.4 billion dividend to the parent in the quarter, bringing the year-to-date total to $5.4 billion.Its Tier 1 common ratio remains strong at 10.2%. Immelt concluded, “We are focused on delivering our key commitments to investors including balanced double-digit earnings growth, strong organic growth, margin expansion, and returning cash from GE Capital to fund balanced capital allocation for our shareholders.The global economy is uncertain, and we are prepared for a variety of economic outcomes.We will continue to invest to win in our markets, while aggressively managing our overall cost structure.” Third-quarter Highlights: Third-quarter operating earnings were $3.8 billion, up 10% from third-quarter 2011 and operating EPS was $0.36, up 13%, excluding effects of the third-quarter 2011 preferred stock redemption.GAAP earnings from continuing operations (attributable to GE) were $3.5 billion, up 5%, or $0.33 per share, up 43% from the third quarter of 2011.A positive one-time gain of $0.03 per share was offset by $0.03 per share of restructuring and other charges. Including the effects of discontinued operations, third-quarter net earnings attributable to GE were $3.5 billion ($0.33 per share attributable to common shareowners) in 2012 compared with $3.2 billion ($0.22 per share attributable to common shareowners) in the third quarter of 2011. Third-quarter revenues increased 3% to $36.3 billion.Industrial sales of $24.7 billion increased 7% versus the third quarter of 2011.GECC revenues of $11.4 billion decreased 5% from last year, driven by lower assets, in-line with plan. Cash generated from GE operating activities in the first three quarters of 2012 totaled $10.7 billion, up 63% from $6.5 billion last year.Cash generated from GE Industrial operating activities in the first three quarters of 2012 totaled $5.2 billion, down 20% from last year. The accompanying tables include information integral to assessing the Company’s financial position, operating performance and cash flow. GE will discuss preliminary third-quarter results on a Webcast at 8:30 a.m. ET today, available at www.ge.com/investor.Related charts will be posted there prior to the call. *** About GE GE (NYSE: GE) works on things that matter. The best people and the best technologies taking on the toughest challenges.Finding solutions in energy, health and home, transportation and finance.Building, powering, moving and curing the world.Not just imagining.Doing.GE works.For more information, visit the company's website atwww.ge.com. Caution Concerning Forward-Looking Statements: This document contains “forward-looking statements” – that is, statements related to future, not past, events. In this context, forward-looking statements often address our expected future business and financial performance and financial condition, and often contain words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “see,” or “will.” Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For us, particular uncertainties that could cause our actual results to be materially different than those expressed in our forward-looking statements include: current economic and financial conditions, including volatility in interest and exchange rates, commodity and equity prices and the value of financial assets; potential market disruptions or other impacts arising in the United States or Europe from developments in the European sovereign debt situation; the impact of conditions in the financial and credit markets on the availability and cost of General Electric Capital Corporation’s (GECC) funding and on our ability to reduce GECC’s asset levels as planned; the impact of conditions in the housing market and unemployment rates on the level of commercial and consumer credit defaults; changes in Japanese consumer behavior that may affect our estimates of liability for excess interest refund claims (GE Money Japan); pending and future mortgage securitization claims and litigation in connection with WMC, which may affect our estimates of liability, including possible loss estimates; our ability to maintain our current credit rating and the impact on our funding costs and competitive position if we do not do so; the adequacy of our cash flow and earnings and other conditions which may affect our ability to pay our quarterly dividend at the planned level; GECC’s ability to pay dividends to GE at the planned level; our ability to convert pre-order commitments into orders; the level of demand and financial performance of the major industries we serve, including, without limitation, air and rail transportation, energy generation, real estate and healthcare; the impact of regulation and regulatory, investigative and legal proceedings and legal compliance risks, including the impact of financial services regulation; strategic actions, including acquisitions, joint ventures and dispositions and our success in completing announced transactions and integrating acquired businesses; the impact of potential information technology or data security breaches; and numerous other matters of national, regional and global scale, including those of a political, economic, business and competitive nature. These uncertainties may cause our actual future results to be materially different than those expressed in our forward-looking statements. We do not undertake to update our forward-looking statements. Investor Contact: Trevor Schauenberg, 203.373.2424 (office) trevor.a.schauenberg@ge.com Media Contact: Seth Martin, 203.373.3061 (office) 203.572.3567 (cell) seth.martin@ge.com GENERAL ELECTRIC COMPANY Condensed Statement of Earnings Financial Consolidated GE(a) Services (GECC) Three Months Ended September 30 V% V% V% Revenues and other income Sales of goods and services $ $ 6% $ $ 7% $ 34 $ 32 6% Other income – – GECC earnings from continuing operations – GECC revenues from services – – Total revenues and other income 3% 7% (5)% Costs and expenses Cost of sales, operating and administrative expenses Interest and other financial charges Investment contracts, insurance losses and insurance annuity benefits – – Provision for losses on financing receivables – – Total costs and expenses 2% 7% (8)% Earnings from continuing operations before income taxes 7% 7% 10% Benefit (provision) for income taxes Earnings from continuing operations 4% 5% 9% Earnings (loss) from discontinued operations, net of taxes 37 37 Net earnings 7% 8% 6% Less net earnings (loss) attributable to noncontrolling interests 17 41 3 20 38 Net earnings attributable to the Company 8% 8% 8% Preferred stock dividends declared – Net earnings attributable to GE common shareowners $ $ 49% $ $ 49% $ $ 8% Amounts attributable to the Company: Earnings from continuing operations $ $ 5% $ $ 5% $ $ 11% Earnings (loss) from discontinued operations, net of taxes 37 37 Net earnings attributable to the Company $ $ 8% $ $ 8% $ $ 8% Per-share amounts - earnings from continuing operations Diluted earnings per share $ $ 43% Basic earnings per share $ $ 43% Per-share amounts - net earnings Diluted earnings per share $ $ 50% Basic earnings per share $ $ 50% Total average equivalent shares Diluted shares -% Basic shares (1)% Dividends declared per common share $ $ 13% Amounts attributable to the Company: Earnings from continuing operations $ $ 5% Adjustment (net of tax): Non-operating pension costs/(income) Operating earnings (non-GAAP measure) $ $ 10% Operating earnings – diluted earnings per share $ $ 50% Operating earnings excluding the effects of the preferred stock redemption - diluted earnings per share $ $ 13% (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental data are shown for “GE” and “GECC.” Transactions between GE and GECC have been eliminated from the “Consolidated” columns. See Note 1 to the 2011 consolidated financial statements at www.ge.com/ar2011 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Condensed Statement of Earnings Financial Consolidated GE(a) Services (GECC) Nine Months Ended September 30 V% V% V% Revenues and other income Sales of goods and services $ $ 7% $ $ 8% $ 90 $ (22)% Other income – – GECC earnings from continuing operations – GECC revenues from services – – Total revenues and other income (1)% 4% (9)% Costs and expenses Cost of sales, operating and administrative expenses Interest and other financial charges Investment contracts, insurance losses and insurance annuity benefits – – Provision for losses on financing receivables – – Total costs and expenses 2% 9% (11)% Earnings from continuing operations before income taxes (23)% (21)% 3% Benefit (provision) for income taxes Earnings from continuing operations -% -% 12% Earnings (loss) from discontinued operations, net of taxes Net earnings (9)% (8)% (8)% Less net earnings (loss) attributable to noncontrolling interests 88 42 46 89 Net earnings attributable to the Company (8)% (8)% (7)% Preferred stock dividends declared – Net earnings attributable to GE common shareowners $ $ 3% $ $ 3% $ $ (7)% Amounts attributable to the Company: Earnings from continuing operations $ $ 1% $ $ 1% $ $ 14% Earnings (loss) from discontinued operations, net of taxes Net earnings attributable to the Company $ $ (8)% $ $ (8)% $ $ (7)% Per-share amounts - earnings from continuing operations Diluted earnings per share $ $ 13% Basic earnings per share $ $ 13% Per-share amounts - net earnings Diluted earnings per share $ $ 3% Basic earnings per share $ $ 3% Total average equivalent shares Diluted shares -% Basic shares -% Dividends declared per common share $ $ 16% Amounts attributable to the Company: Earnings from continuing operations $ $ 1% Adjustment (net of tax): Non-operating pension costs/(income) Operating earnings (non-GAAP measure) $ $ 6% Operating earnings – diluted earnings per share $ $ 16% Operating earnings excluding the effects of the preferred stock redemption - diluted earnings per share $ $ 8% (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Dollar amounts and share amounts in millions; per-share amounts in dollars; unaudited. Supplemental data are shown for “GE” and “GECC.” Transactions between GE and GECC have been eliminated from the “Consolidated” columns. See Note 1 to the 2011 consolidated financial statements at www.ge.com/ar2011 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Three months ended September 30 Nine months ended September 30 (Dollars in millions) V% V% Revenues(a) Energy Infrastructure $ $ 12% $ $ 15% Aviation (1)% 4% Healthcare (1)% 1% Transportation 9% 24% Home & Business Solutions 1% 3% Total industrial segment revenues 6% 9% GE Capital (5)% (9)% Total segment revenues 2% 3% Corporate items and eliminations(a) F (96)% Consolidated revenues and other income from continuing operations $ $ 3% $ $ (1)% Segment profit(a) Energy Infrastructure $ $ 13% $ $ 12% Aviation 7% 2% Healthcare 2% 3% Transportation 35% 47% Home & Business Solutions 61 38 61% -% Total industrial segment profit 11% 9% GE Capital 11% 14% Total segment profit 11% 11% Corporate items and eliminations(a) (45)% U GE interest and other financial charges 17% 7% GE provision for income taxes (26)% 70% Earnings from continuing operations attributable to the Company 5% 1% Earnings (loss) from discontinued operations, net of taxes, attributable to the Company 37 F U Consolidated net earnings attributable to the Company $ $ 8% $ $ (8)% (a) Segment revenues includes both revenues and other income related to the segment. Segment profit excludes results reported as discontinued operations, earnings attributable to noncontrolling interests of consolidated subsidiaries, GECC preferred stock dividends declared and accounting changes. Segment profit excludes or includes interest and other financial charges and income taxes according to how a particular segment’s management is measured – excluded in determining segment profit, which we sometimes refer to as “operating profit,” for Energy Infrastructure, Aviation, Healthcare, Transportation and Home & Business Solutions; included in determining segment profit, which we sometimes refer to as “net earnings,” for GE Capital. Results of our run-off insurance operations previously reported in Corporate items and eliminations are now reported in GE Capital. GENERAL ELECTRIC COMPANY Summary of Operating Segments (unaudited) Additional Information Three months ended September 30 Nine months ended September 30 (Dollars in millions) V% V% Energy Infrastructure Revenues $ $ 12% $ $ 15% Segment profit $ $ 13% $ $ 12% Revenues Energy $ $ 17% $ $ 17% Oil & Gas 4% 12% Segment profit Energy $ $ 11% $ $ 11% Oil & Gas 18% 18% GE Capital Revenues $ $ (5)% $ $ (9)% Segment profit $ $ 11% $ $ 14% Revenues Commercial Lending and Leasing (CLL) $ $ (9)% $ $ (8)% Consumer (3)% (11)% Real Estate 1% (6)% Energy Financial Services 81% 17% GE Capital Aviation Services (GECAS) (1)% (1)% Segment profit (loss) CLL $ $ (17)% $ $ (3)% Consumer (7)% (19)% Real Estate F F Energy Financial Services 79 67% (2)% GECAS 21% 5% GENERAL ELECTRIC COMPANY Condensed Statement of Financial Position (unaudited) Financial Consolidated GE(a) Services (GECC) (Dollars in billions) 9/30/12 12/31/11 9/30/12 12/31/11 9/30/12 12/31/11 Assets Cash & marketable securities $ Receivables – – Inventories Financing receivables - net – – Property, plant & equipment - net Investment in GECC – Goodwill & intangible assets Other assets Assets of businesses held for sale – – Assets of discontinued operations – Total assets $ Liabilities and equity Borrowings and bank deposits $ Investment contracts, insurance liabilities and insurance annuity benefits – – Other liabilities Liabilities of businesses held for sale – – Liabilities of discontinued operations GE shareowners' equity Noncontrolling interests Total liabilities and equity $ (a) Refers to the Industrial businesses of the Company including GECC on an equity basis. Supplemental consolidating data are shown for "GE" and "GECC." Transactions between GE and GECC have been eliminated from the "Consolidated" columns. See Note 1 to the 2011 consolidated financial statements at www.ge.com/ar2011 for further information about consolidation matters. GENERAL ELECTRIC COMPANY Financial Measures That Supplement GAAP We sometimes use information derived from consolidated financial information but not presented in our financial statements prepared in accordance with U.S. generally accepted accounting principles (GAAP). Certain of these data are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP financial measures supplement our GAAP disclosures and should not be considered an alternative to the GAAP measure. We have referred to operating earnings, operating earnings per share (EPS), operating EPS excluding the effects of the 2011 preferred stock redemption, total revenues excluding the effects of foreign exchange (FX), Industrial segment organic revenue growth, GE Capital ending net investment (ENI) excluding cash and equivalents and cash generated from GE Industrial operating activities (Industrial CFOA). The reconciliations of these measures to the most comparable GAAP measures follow. Operating Earnings and Operating Earnings Per Share (Dollars in millions; except earnings per share) Three Months Ended September 30 V% Earnings from continuing operations attributable to GE $ $ 5% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings $ $ 10% Earnings per share – diluted(a) Continuing earnings per share $ $ 43% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings per share 50% Less: Effects of the preferred stock redemption - Operating EPS excluding the effects of the 2011 preferred stock redemption $ $ 13% Nine Months Ended September 30 (Dollars in millions; except earnings per share) V% Earnings from continuing operations attributable to GE $ $ 1% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings $ $ 6% Earnings per share – diluted(a) Continuing earnings per share $ $ 13% Adjustment (net of tax): non-operating pension costs/(income) Operating earnings per share 16% Less: Effects of preferred stock redemption - Operating EPS excluding the effects of the 2011 preferred stock redemption $ $ 8% (a) Earnings-per-share amounts are computed independently.As a result, the sum of per-share amounts may not equal the total. Operating earnings excludes non-service related pension costs of our principal pension plans comprising interest cost, expected return on plan assets and amortization of actuarial gains/losses. The service cost and prior service cost components of our principal pension plans are included in operating earnings. We believe that these components of pension cost better reflect the ongoing service-related costs of providing pension benefits to our employees. As such, we believe that our measure of operating earnings provides management and investors with a useful measure of the operational results of our business. Other components of GAAP pension cost are mainly driven by market performance, and we manage these separately from the operational performance of our businesses. Neither GAAP nor operating pension costs are necessarily indicative of the current or future cash flow requirements related to our pension plan. We also believe that this measure, considered along with the corresponding GAAP measure, provides management and investors with additional information for comparison of our operating results to the operating results of other companies. Total Revenues Excluding the Effects of FX (Dollars in millions) Three Months Ended September 30 V% Total revenues and other income $ $ 3% Less the effect of currency exchange rates - Total revenues and other income less the effects of currency exchange rates (total revenues excluding FX) $ $ 6% We believe that this measure provides management and investors with a more complete understanding of underlying operating results and revenue trends by excluding the effects of currency exchange, which are subject to volatility and can obscure underlying trends. Industrial Segment Organic Revenue Growth Three Months Ended September 30 (Dollars in millions) V% Segment revenues: Energy Infrastructure $ $ Aviation Healthcare Transportation Home & Business Solutions Industrial segment revenues 6% Less the effects of: Acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates Industrial segment revenues excluding effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates (Industrial segment organic revenues) $ $ 8% Nine Months Ended September 30 (Dollars in millions) V% Segment revenues: Energy Infrastructure $ $ Aviation Healthcare Transportation Home & Business Solutions Industrial segment revenues 9% Less the effects of: Acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates Industrial segment revenues excluding effects of acquisitions, business dispositions (other than dispositions of businesses acquired for investment) and currency exchange rates (Industrial segment organic revenues) $ $ 10% Organic revenue growth measures revenue excluding the effects of acquisitions, business dispositions and currency exchange rates.We believe that this measure provides management and investors with a more complete understanding of underlying operating results and trends of established, ongoing operations by excluding the effect of acquisitions, dispositions and currency exchange, which activities are subject to volatility and can obscure underlying trends.We also believe that presenting organic revenue growth separately for our industrial businesses provides management and investors with useful information about the trends of our industrial businesses and enables a more direct comparison to other non-financial businesses and companies.Management recognizes that the term "organic revenue growth" may be interpreted differently by other companies and under different circumstances. Although this may have an effect on comparability of absolute percentage growth from company to company, we believe that these measures are useful in assessing trends of the respective businesses or companies and may therefore be a useful tool in assessing period-to-period performance trends. GE Capital Ending Net Investment (ENI), Excluding Cash and Equivalents (In billions) September 30, 2012 GECC total assets $ Less assets of discontinued operations Less non-interest bearing liabilities GE Capital ENI Less cash and equivalents GE Capital ENI, excluding cash and equivalents $ We use ENI to measure the size of our GE Capital segment. We believe that this measure is a useful indicator of the capital (debt or equity) required to fund a business as it adjusts for non-interest bearing current liabilities generated in the normal course of business that do not require a capital outlay. We also believe that by excluding cash and equivalents, we provide a meaningful measure of assets requiring capital to fund our GE Capital segment as a substantial amount of this cash resulted from debt issuances to pre-fund future debt maturities and will not be used to fund additional assets. Providing this measure will help investors measure how we are performing against our previously communicated goal to reduce the size of our financial services segment. Industrial CFOA Nine Months Ended September 30 (Dollars in millions) V% Cash from GE's operating activities as reported $ $ 63% Less dividends from GECC – Cash from GE's operating activities excluding dividends from GECC (Industrial CFOA) $ $ (20)% We define “Industrial CFOA” as GE’s cash from operating activities less the amount of dividends received by GE from GECC. This includes the effects of intercompany transactions, including GE customer receivables sold to GECC; GECC services for trade receivables management and material procurement; buildings and equipment (including automobiles) leased by GE from GECC; information technology (IT) and other services sold to GECC by GE; aircraft engines manufactured by GE that are installed on aircraft purchased by GECC from third-party producers for lease to others; and various investments, loans and allocations of GE corporate overhead costs. We believe that investors may find it useful to compare GE’s operating cash flows without the effect of GECC dividends, since these dividends are not representative of the operating cash flows of our industrial businesses and can vary from period to period based upon the results of the financial services businesses. Management recognizes that this measure may not be comparable to cash flow results of companies which contain both industrial and financial services businesses, but believes that this comparison is aided by the provision of additional information about the amounts of dividends paid by our financial services business and the separate presentation in our financial statements of the GECC cash flows. We believe that our measure of Industrial CFOA provides management and investors with a useful measure to compare the capacity of our industrial operations to generate operating cash flow with the operating cash flow of other non-financial businesses and companies and as such provides a useful measure to supplement the reported GAAP CFOA measure.
